Citation Nr: 0832781	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-00 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma, including for Department of Veterans Affairs (VA) 
treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 2004 to March 
2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the VA Regional Office 
(RO).

In September 2007, the veteran testified before the 
undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a dental condition 
that he indicates was caused by trauma to his mouth.  He 
contends that he chipped five teeth at the same time he 
injured his service-connected right knee.  During his 
hearing, the veteran indicated that he underwent treatment 
for this trauma at Fargo Family Dentistry.  The veteran 
submitted a copy of his bill, which showed he received 
treatment at that facility beginning in August 2005.  The 
veteran stated that he incurred the trauma to his teeth in 
February 2005 but was forced to delay treatment due to the 
surgery on his knee, which was in June 2005.  During his 
hearing, the veteran submitted an authorization for VA to 
request his treatment records from the private facility; 
however, it is noted that he provided dates of treatment in 
October-November 2004 while he testified that such treatment 
occurred in October-November 2005.  This treatment occurred 
while the veteran was on active duty and pertains to the 
claim at issue.  Therefore, VA must attempt to obtain these 
records.

Accordingly, the case is REMANDED for the following action:

Contact the veteran and obtain 
authorization to release records from the 
Fargo Family Dentistry for the proper time 
period in 2005.  Then, request records 
pertaining to the veteran from Fargo 
Family Dentistry at the address indicated 
in the claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

